DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 9, 10, 11, and 18 are objected to because of the following informalities: 
Claims 1 and 11 recite “planning a first path from a first location to second location”. This should instead read “planning a first path from a first location to a second location”. 
Claim 9 recites the limitation "wherein the second location is one or more of the parking spots within the ground truth data".  There is insufficient antecedent basis for “the ground truth data” in this limitation in the claim. 
Claims 10 and 18 recite “current operating state of the vehicle positioning systems, the first path”. This should instead read “current operating state of the vehicle positioning systems, and the first path”. 
Claim 11 recites the limitation "selecting one of the subset of the one or more parking spots as the second location".  There is insufficient antecedent basis for “the second location” in this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 10, 11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (US 2019/0118801 A1, hereinafter referred to as Noh).
Regarding claim 1, Noh teaches: A method for calculating coordinates for localization of a vehicle, the method comprising ([0002], method for controlling a vehicle and parking a vehicle; [0058], the method includes using vehicle location information to calculate the vehicle location): 
continuously receiving optical data from an optical sensing system having one or more cameras ([0261], sensing the surrounding environment can be continuously performed; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor); 
detecting one or more parking spots within the optical data ([0260], in the case of autonomous driving, the vehicle can sense its surrounding environment to control vehicle driving or parking without user’s manipulation; the vehicle can sense its surroundings using sensors and the object detection device (i.e. optical data); [0262], a parking space can be set as a target or destination of automatic parking); 
determining a first location of the vehicle relative to the one or more parking spots within the optical data ([0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking space S);
planning a first path from a first location to second location different from the first location ([0272], a parking path to the parking space can be configured; Fig. 9A, a first path from the vehicle 100 first location to a second location parking space S is shown as parking path P);
engaging one or more vehicle positioning systems to move the vehicle from the first location to the second location ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle (see [0183]); [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein);
adjusting the first path in real time in response to the optical data as the vehicle moves between the first location and the second location ([0285], the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted; [0305], the vehicle may adjust the first path to avoid the other vehicle; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions); and
engaging the one or more vehicle positioning systems to adjust movement of the vehicle along the first path once the first path has been adjusted (Fig. 9C, the movement of the vehicle is adjusted based on the adjusted first path P’ that was adjusted from first path P; Fig. 10A, the vehicle follows the adjusted first path P’; [0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle).
Regarding claim 2, Noh further teaches: The method of claim 1 wherein planning a first path from a first location to a second location different from the first location further comprises ([0272], a parking path to the parking space can be configured; Fig. 9A, a first path from the vehicle 100 first location to a second location parking space S is shown as parking path P): 
utilizing predetermined physical vehicle parameters stored in memory to determine a range of possible first path trajectories ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle size); 
determining a subset of the one or more parking spots that the vehicle can reach based on the range of possible first path trajectories ([0267], the vehicle can search for available parking spaces; [0269], arrangement of other parking spaces around the vehicle and selected parking space, and size and orientation of the parking space can be detected; [0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; the highest priority parking space may be selected to park the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories and available parking spots, and the selected parking spot); and 
selecting one of the subset of the one or more parking spots as the second location ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; the highest priority parking space may be selected to park the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories and available parking spots, and the selected parking spot).  
Regarding claim 5, Noh further teaches: The method of claim 2 wherein engaging one or more vehicle positioning systems to move the vehicle from the first location to the second location further comprises ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle (see [0183]); [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein): 
calculating a first plurality of throttle system, braking system, transmission system, and steering system inputs to move the vehicle from the first location to the second location along the first path ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein); and 
selectively engaging the throttle system, the braking system, the transmission system, and the steering system of the vehicle to carry out the first plurality of throttle system, braking system, transmission system, and steering system inputs ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein).  
Regarding claim 6, Noh further teaches: The method of claim 1 wherein adjusting the first path in real time further comprises (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions): 
utilizing one or more sensors to determine a current location of the vehicle relative to the first path ([0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking path); 30DHQ-9 19-20 (DURA296) 
utilizing the one or more sensors to determine a speed of the vehicle, an acceleration of the vehicle, and a yaw angle of the vehicle ([0057], the sensing unit may sense the state of the vehicle; the sensing unit may include a yaw sensor, roll sensor, pitch sensor, speed sensor, gyro sensor, position module, steering sensor, acceleration sensor, and braking sensor; [0058], the sensing unit can acquire vehicle driving direction, location, speed, acceleration, tilt, steering, acceleration, and braking information); and 
performing real time adjustments to the speed of the vehicle and the yaw angle of the vehicle and causing the vehicle to move along the first path between the first location and the second location ([0285], the parking path or driving conditions (e.g., speed, steering, yaw angle, etc.) can be adjusted; [0305], the vehicle may adjust the first path to avoid the other vehicle; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; [0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle).
Regarding claim 7, Noh further teaches: The method of claim 6 wherein utilizing one or more sensors to determine a current location of the vehicle relative to the first path further comprises: utilizing one or more sensors mounted to the vehicle, the one or more sensors detecting information comprising: optical information, vehicle yaw rate information, and vehicle acceleration information ([0269], the vehicle can detect the parking space and the surrounding environment; Fig. 9A, the vehicle 100 knows its location relative to the parking path; [0057], the sensing unit may sense the state of the vehicle; the sensing unit may include a yaw sensor, roll sensor, pitch sensor, speed sensor, gyro sensor, position module, steering sensor, acceleration sensor, and braking sensor; [0058], the sensing unit can acquire vehicle driving direction, location, speed, acceleration, tilt, steering, acceleration, and braking information; [0261], sensing the surrounding environment can be continuously performed; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor; [0260], the vehicle can sense its surroundings using sensors and the object detection device (i.e. optical data)).
Regarding claim 8, Noh further teaches: The method of claim 6 wherein adjusting the first path in real time further comprises (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions): 
calculating a second plurality of throttle system, braking system, transmission system, and steering system inputs to move the vehicle from the first location to the second location along the first path ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein); and 
selectively engaging the throttle system, the braking system, the transmission system, and the steering system of the vehicle to carry out the second 31DHQ-9 19-20 (DURA296) plurality of throttle system, braking system, transmission system, and steering system inputs ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein).  
Regarding claim 10, Noh further teaches: The method of claim 1 further comprising: predicting a position of the vehicle relative to the second location by (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking path and second location): 
continuously tracking a current position of the vehicle relative to the second location ([0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the second location; [0261], sensing the surrounding environment can be continuously performed); 
continuously predicting a position of the vehicle relative to the second location based on a current operating state of the vehicle positioning systems, the first path (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking path and second location; [0261], sensing the surrounding environment can be continuously performed); and 
periodically adjusting the first path in response to the optical data as the vehicle moves between the first location and the second location ([0285], the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted; [0305], the vehicle may adjust the first path to avoid the other vehicle; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions). 
Regarding claim 11, Noh teaches: A method for calculating coordinates for localization of a vehicle, the method comprising ([0002], method for controlling a vehicle and parking a vehicle; [0058], the method includes using vehicle location information to calculate the vehicle location): 
continuously receiving optical data from an optical sensing system having one or more cameras ([0261], sensing the surrounding environment can be continuously performed; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor); 
detecting one or more parking spots within the optical data ([0260], in the case of autonomous driving, the vehicle can sense its surrounding environment to control vehicle driving or parking without user’s manipulation; the vehicle can sense its surroundings using sensors and the object detection device (i.e. optical data); [0262], a parking space can be set as a target or destination of automatic parking); 
determining a first location of the vehicle relative to the one or more parking spots within the optical data ([0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking space S),
the first location of the vehicle defined by a predetermined set of physical vehicle parameters stored in memory and including a predetermined point location on the vehicle ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle size; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor; Fig. 2, the camera sensors 310b are located at specific points on the vehicle; here, the data sensed from the rear camera can be used to determine a vehicle first location with respect to the position of the first camera and the data in the image); 
utilizing the predetermined physical vehicle parameters to determine a range of possible first path trajectories ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle size); 
determining a subset of the one or more parking spots that the vehicle can reach based on the range of possible first path trajectories ([0267], the vehicle can search for available parking spaces; [0269], arrangement of other parking spaces around the vehicle and selected parking space, and size and orientation of the parking space can be detected; [0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; the highest priority parking space may be selected to park the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories and available parking spots, and the selected parking spot); and 
selecting one of the subset of the one or more parking spots as the second location ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; the highest priority parking space may be selected to park the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories and available parking spots, and the selected parking spot); 
planning a first path from a first location to second location different from the first location ([0272], a parking path to the parking space can be configured; Fig. 9A, a first path from the vehicle 100 first location to a second location parking space S is shown as parking path P); 
engaging one or more vehicle positioning systems to move the vehicle from the first location to the second location ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle (see [0183]); [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein); 
adjusting the first path in real time in response to the optical data as the vehicle moves between the first location and the second location ([0285], the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted; [0305], the vehicle may adjust the first path to avoid the other vehicle; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions); and 34DHQ-9 19-20 (DURA296)
engaging the one or more vehicle positioning systems to adjust movement of the vehicle along the first path once the first path has been adjusted (Fig. 9C, the movement of the vehicle is adjusted based on the adjusted first path P’ that was adjusted from first path P; Fig. 10A, the vehicle follows the adjusted first path P’; [0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle).  
Regarding claim 13, Noh further teaches: The method of claim 11 wherein engaging one or more vehicle positioning systems to move the vehicle from the first location to the second location further comprises ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle (see [0183]); [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein):35DHQ-9 19-20 (DURA296) 
calculating a first plurality of throttle system, braking system, transmission system, and steering system inputs to move the vehicle from the first location to the second location along the first path ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein); and 
selectively engaging the throttle system, the braking system, the transmission system, and the steering system of the vehicle to carry out the first plurality of throttle system, braking system, transmission system, and steering system inputs ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein).  
Regarding claim 14, Noh further teaches: The method of claim 11 wherein adjusting the first path in real time further comprises (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions): 
utilizing one or more sensors to determine a current location of the vehicle relative to the first path ([0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking path); 
utilizing the one or more sensors to determine a speed of the vehicle, and a yaw angle of the vehicle ([0057], the sensing unit may sense the state of the vehicle; the sensing unit may include a yaw sensor, roll sensor, pitch sensor, speed sensor, gyro sensor, position module, steering sensor, acceleration sensor, and braking sensor; [0058], the sensing unit can acquire vehicle driving direction, location, speed, acceleration, tilt, steering, acceleration, and braking information); and 
performing real time adjustments to the speed of the vehicle and the yaw angle of the vehicle and causing the vehicle to move along the first path between the first location and the second location ([0285], the parking path or driving conditions (e.g., speed, steering, yaw angle, etc.) can be adjusted; [0305], the vehicle may adjust the first path to avoid the other vehicle; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; [0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle).  
Regarding claim 15, Noh further teaches: The method of claim 14 wherein utilizing one or more sensors to determine a current location of the vehicle relative to the path further comprises: 36DHQ-9 19-20 (DURA296)utilizing one or more sensors mounted to the vehicle, the one or more sensors detecting information comprising: optical information, vehicle yaw rate information, and vehicle acceleration information ([0269], the vehicle can detect the parking space and the surrounding environment; Fig. 9A, the vehicle 100 knows its location relative to the parking path; [0057], the sensing unit may sense the state of the vehicle; the sensing unit may include a yaw sensor, roll sensor, pitch sensor, speed sensor, gyro sensor, position module, steering sensor, acceleration sensor, and braking sensor; [0058], the sensing unit can acquire vehicle driving direction, location, speed, acceleration, tilt, steering, acceleration, and braking information; [0261], sensing the surrounding environment can be continuously performed; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor; [0260], the vehicle can sense its surroundings using sensors and the object detection device (i.e. optical data)).  
Regarding claim 16, Noh further teaches: The method of claim 15 wherein adjusting the first path in real time further comprises (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions): 
calculating a second plurality of throttle system, braking system, transmission system, and steering system inputs to move the vehicle from the first location to the second location along the first path ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein); and 
selectively engaging the throttle system, the braking system, the transmission system, and the steering system of the vehicle to carry out the second plurality of throttle system, braking system, transmission system, and steering system inputs ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein).  
Regarding claim 17, Noh further teaches: The method of claim 15 wherein adjusting the first path in real time further comprises: in real time, calculating the second plurality of throttle system, braking system, transmission system, and steering system inputs at predetermined time steps while the vehicle is moving from the first location to the second location ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; [0261], sensing the surrounding environment can be continuously performed (i.e. performed at predetermined time steps)); and37DHQ-9 19-20 (DURA296) 
selectively engaging the throttle system, the braking system, the transmission system, and the steering system at each of the predetermined time steps ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein).  
Regarding claim 18, Noh further teaches: The method of claim 11 further comprising: predicting a position of the vehicle relative to the second location by (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking path and second location): 
continuously tracking a current position of the vehicle relative to the second location with the optical sensing system ([0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the second location; [0261], sensing the surrounding environment can be continuously performed); 
continuously predicting a position of the vehicle relative to the second location based on a current operating state of the vehicle positioning systems, the first path (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking path and second location; [0261], sensing the surrounding environment can be continuously performed); and 
periodically adjusting the first path in response to the optical data as the vehicle moves between the first location and the second location ([0285], the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted; [0305], the vehicle may adjust the first path to avoid the other vehicle; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions).  
Regarding claim 20, Noh teaches: A system for calculating coordinates for localization of a vehicle, the system comprising ([0002], system and method for controlling a vehicle and parking a vehicle; [0058], the method includes using vehicle location information to calculate the vehicle location): 
a vehicle having a throttle system, a braking system, a transmission system, and a steering system ([0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path); 
each of the throttle system, braking system, transmission system, and steering system providing directional control of the vehicle ([0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path); 
a control module disposed within the host vehicle and having a processor, a memory, and one or more input/output (I/O) ports ([0064], the memory is connected to the controller and stores data for each unit, control data for operational control of each unit, and input/output data; [0068], at least one processor and controller in the vehicle may be implemented; Fig. 7, shows many input/output ports within the system to perform the vehicle process);
the I/O ports receiving input data from one or more sensors and actuators, and the I/O ports transmitting output data to one or more actuators of the vehicle ([0064], the memory is connected to the controller and stores data for each unit, control data for operational control of each unit, and input/output data; Fig. 7, shows many input/output ports within the system to perform the vehicle process; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor; [0182], the vehicle drive device is configured to electrically control the operation of various devices of the vehicle; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle);
the processor executing programmatic control logic stored within the memory, the programmatic control logic comprising ([0064], the memory is connected to the controller and stores data for each unit, control data for operational control of each unit, and input/output data; [0068], at least one processor and the controller included in the vehicle may be implemented using Programmable Logic Devices, processors, controllers; [0343], the process may be implemented as computer-readable code on a recorded medium): 
a first control logic continuously receiving optical data from an optical sensing system having one or more cameras ([0261], sensing the surrounding environment can be continuously performed; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor; all control logic see [0064], [0068], and [0343]); 39DHQ-9 19-20 (DURA296) 
a second control logic detecting one or more parking spots within the optical data ([0260], in the case of autonomous driving, the vehicle can sense its surrounding environment to control vehicle driving or parking without user’s manipulation; the vehicle can sense its surroundings using sensors and the object detection device (i.e. optical data); [0262], a parking space can be set as a target or destination of automatic parking; all control logic see [0064], [0068], and [0343]); 
a third control logic determining a first location of the vehicle relative to the one or more parking spots within the optical data ([0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; Fig. 9A, the vehicle 100 knows its location relative to the parking space S; all control logic see [0064], [0068], and [0343]), 
the first location of the vehicle defined by a predetermined set of physical vehicle parameters stored in memory and including a predetermined point location on the vehicle ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle size; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor; Fig. 2, the camera sensors 310b are located at specific points on the vehicle; here, the data sensed from the rear camera can be used to determine a vehicle first location with respect to the position of the first camera and the data in the image); 
a fourth control logic utilizing the predetermined physical vehicle parameters to determine a range of possible first path trajectories ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle size; all control logic see [0064], [0068], and [0343]); 
a fifth control logic determining a subset of the one or more parking spots that the vehicle can reach based on the range of possible first path trajectories ([0267], the vehicle can search for available parking spaces; [0269], arrangement of other parking spaces around the vehicle and selected parking space, and size and orientation of the parking space can be detected; [0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; the highest priority parking space may be selected to park the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories and available parking spots, and the selected parking spot; all control logic see [0064], [0068], and [0343]); and 
a sixth control logic selecting one of the subset of the one or more parking spots as a second location ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; the highest priority parking space may be selected to park the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories and available parking spots, and the selected parking spot; all control logic see [0064], [0068], and [0343]); 
a seventh control logic planning a first path from a first location to the second location different from the first location ([0272], a parking path to the parking space can be configured; Fig. 9A, a first path from the vehicle 100 first location to a second location parking space S is shown as parking path P; all control logic see [0064], [0068], and [0343]); 
an eighth control logic engaging one or more vehicle positioning systems to move the vehicle from the first location to the second location ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle (see [0183]); [0259], the vehicle can move to a predetermined parking space and then be automatically parked therein; all control logic see [0064], [0068], and [0343]); 
a ninth control logic adjusting the first path in real time in response to the optical data as the vehicle moves between the first location and the second location ([0285], the parking path or driving conditions (e.g., speed, steering, etc.) can be adjusted; [0305], the vehicle may adjust the first path to avoid the other vehicle; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; all control logic see [0064], [0068], and [0343]); and 40DHQ-9 19-20 (DURA296)
a tenth control logic engaging the one or more vehicle positioning systems to adjust movement of the vehicle along the first path once the first path has been adjusted (Fig. 9C, the movement of the vehicle is adjusted based on the adjusted first path P’ that was adjusted from first path P; Fig. 10A, the vehicle follows the adjusted first path P’; [0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; all control logic see [0064], [0068], and [0343]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2019/0118801 A1, referred to as Noh), and further in view of Tseng et al. (US 2018/0201256 A1, hereinafter referred to as Tseng).
Regarding claim 3, Noh further teaches: The method of claim 2 wherein utilizing predetermined physical vehicle parameters further comprises: utilizing predetermined vehicle physical parameters and predetermined vehicle yaw information to determine the range of possible first path trajectories ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; [0057], the sensing unit may include a yaw sensor, roll sensor, or pitch sensor; [0058], the sensing unit can acquire vehicle acceleration, tilt, and angle information; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit in order to perform automatic parking; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle physical and yaw information),
the predetermined vehicle physical parameters comprising: a vehicle width; a vehicle length; and a predetermined point location on the vehicle ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle size; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor; Fig. 2, the camera sensors 310b are located at specific points on the vehicle; here, the data sensed from the rear camera can be used to determine a vehicle first location with respect to the position of the first camera and the data in the image). However, Noh does not explicitly teach the predetermined physical parameters comprising a predetermined range of vehicle turning angles.
Tseng teaches the predetermined physical parameters comprising a predetermined range of vehicle turning angles ([0022], the autonomous parker determines the path based on the target parking position and a minimum turning radius of the vehicle; [0024], the autonomous parker also determines turning radii of the vehicle that cause the front corner of the vehicle to travel along the linear parking path; the turning radii is based on physical characteristics of the vehicle (e.g., distance between a front axle and rear axle, a vehicle width, and/or a distance between the front axle and the front corner)).
Noh and Tseng are analogous art to the claimed invention since they are from the similar field of autonomous parking of vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Noh with the range of turning angles of Tseng to create a system and method for calculating coordinates for localization of a vehicle where the process utilizes predetermined physical vehicle parameters (vehicle length, width, and turning angle range) to determine possible path trajectories.
The motivation for modification would have been to create a system and method for calculating coordinates for localization of a vehicle where the process utilizes predetermined physical vehicle parameters (vehicle length, width, and turning angle range) to determine possible path trajectories in order to have a vehicle control system that is customizable to the specific vehicle it is controlling, thus creating a more effective and reliable vehicle parking system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2019/0118801 A1, referred to as Noh), and Tseng et al. (US 2018/0201256 A1, referred to as Tseng), and further in view of Suzuki et al. (US 2020/0369262 A1, hereinafter referred to as Suzuki).
Regarding claim 4, Noh-Tseng further teach: The method of claim 3 wherein utilizing predetermined vehicle physical parameters further comprises: selecting the predetermined point location on the vehicle to be a center of a rear axle of the vehicle (Noh, [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; [0120], the sensing unit can include camera sensors; Fig. 2, the camera sensors 310b are located at specific points on the vehicle; here, the data sensed from the rear camera can be used to determine a vehicle first location with respect to the position of the first camera and the data in the image; Tseng, Fig. 1, shows the rear axle 112 of the vehicle). However, Noh-Tseng do not explicitly teach the predetermined point location on the vehicle is a center of a rear axle of the vehicle.
Suzuki teaches the predetermined point location on the vehicle is a center of a rear axle of the vehicle (Fig. 3, the point location on the vehicle is a center of a rear axle of the vehicle; parking points p1, p2, and p3 are based on the center of the rear axle; [0063], the dead reckoning method for estimating the position of the vehicle is on the basis of the relationship between a travel distance in the center of rear wheel axles and a front wheel steering angle).
Noh, Tseng, and Suzuki are analogous art to the claimed invention since they are from the similar field of autonomous parking of vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Noh-Tseng with the point location of Suzuki to create a system and method for calculating coordinates for localization of a vehicle where the process utilizes predetermined physical vehicle parameters including a predetermined point location on the vehicle to be a center of a rear axle of the vehicle to determine possible path trajectories.
The motivation for modification would have been to a system and method for calculating coordinates for localization of a vehicle where the process utilizes predetermined physical vehicle parameters including a predetermined point location on the vehicle to be a center of a rear axle of the vehicle to determine possible path trajectories in order to have a vehicle control system that is customizable to the specific vehicle it is controlling and can track a vehicle’s movement more accurately, thus creating a more effective and reliable vehicle parking system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2019/0118801 A1, referred to as Noh), and further in view of Tseng et al. (US 2018/0201256 A1, referred to as Tseng), and Suzuki et al. (US 2020/0369262 A1, referred to as Suzuki).
Regarding claim 12, Noh further teaches: The method of claim 11 wherein determining a first location of the vehicle relative to the one or more parking spots within the optical data further comprises: utilizing predetermined vehicle physical parameters and predetermined vehicle yaw information to determine the range of possible first path trajectories ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; [0057], the sensing unit may include a yaw sensor, roll sensor, or pitch sensor; [0058], the sensing unit can acquire vehicle acceleration, tilt, and angle information; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit in order to perform automatic parking; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle physical and yaw information), 
the predetermined vehicle physical parameters comprising: a vehicle width; a vehicle length;; and the predetermined point location ([0054], overall length means the length of the vehicle, overall width means the width of the vehicle; [0276], in some cases where the vehicle has a considerable size, enough space may be provided for making a turn at the turning portion T; Figs. 9C and 12-14, shows a range of possible first path trajectories that are based on the vehicle size; [0269], the vehicle can detect the parking space and the surrounding environment; the state of the vehicle including current position, speed, steering, etc. can be detected through the sensing unit; [0120], the sensing unit can include camera, radar, LIDAR, ultrasonic sensors, infrared sensors, and a processor; Fig. 2, the camera sensors 310b are located at specific points on the vehicle; here, the data sensed from the rear camera can be used to determine a vehicle first location with respect to the position of the first camera and the data in the image), However, Noh does not explicitly teach a predetermined range of vehicle turning angles; and wherein the predetermined point location is a center of the rear axle of the vehicle.  
Tseng teaches the predetermined physical parameters comprising a predetermined range of vehicle turning angles ([0022], the autonomous parker determines the path based on the target parking position and a minimum turning radius of the vehicle; [0024], the autonomous parker also determines turning radii of the vehicle that cause the front corner of the vehicle to travel along the linear parking path; the turning radii is based on physical characteristics of the vehicle (e.g., distance between a front axle and rear axle, a vehicle width, and/or a distance between the front axle and the front corner)).
Noh and Tseng are analogous art to the claimed invention since they are from the similar field of autonomous parking of vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Noh with the range of turning angles of Tseng to create a system and method for calculating coordinates for localization of a vehicle where the process utilizes predetermined physical vehicle parameters (vehicle length, width, and turning angle range) to determine possible path trajectories.
The motivation for modification would have been to create a system and method for calculating coordinates for localization of a vehicle where the process utilizes predetermined physical vehicle parameters (vehicle length, width, and turning angle range) to determine possible path trajectories in order to have a vehicle control system that is customizable to the specific vehicle it is controlling, thus creating a more effective and reliable vehicle parking system. However, Noh-Tseng do not explicitly teach the predetermined point location on the vehicle is a center of a rear axle of the vehicle.
Suzuki teaches the predetermined point location on the vehicle is a center of a rear axle of the vehicle (Fig. 3, the point location on the vehicle is a center of a rear axle of the vehicle; parking points p1, p2, and p3 are based on the center of the rear axle; [0063], the dead reckoning method for estimating the position of the vehicle is on the basis of the relationship between a travel distance in the center of rear wheel axles and a front wheel steering angle).
Noh, Tseng, and Suzuki are analogous art to the claimed invention since they are from the similar field of autonomous parking of vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Noh-Tseng with the point location of Suzuki to create a system and method for calculating coordinates for localization of a vehicle where the process utilizes predetermined physical vehicle parameters including a predetermined point location on the vehicle to be a center of a rear axle of the vehicle to determine possible path trajectories.
The motivation for modification would have been to a system and method for calculating coordinates for localization of a vehicle where the process utilizes predetermined physical vehicle parameters including a predetermined point location on the vehicle to be a center of a rear axle of the vehicle to determine possible path trajectories in order to have a vehicle control system that is customizable to the specific vehicle it is controlling and can track a vehicle’s movement more accurately, thus creating a more effective and reliable vehicle parking system.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2019/0118801 A1, referred to as Noh) and further in view of Kim et al. (US 2019/0232952 A1, hereinafter referred to as Kim).
Regarding claim 9, Noh further teaches: The method of claim 6 wherein adjusting the first path in real time further comprises (Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions): 
calculating the second plurality of throttle system, braking system, transmission system, and steering system inputs at predetermined time steps while the vehicle is moving from the first location to the second location ([0278], the speed and steering of the vehicle should be appropriately controlled to properly move the vehicle along the configured path; [0259], the vehicle can be autonomously driven under control of the control unit, which controls the vehicle drive device and movement of the vehicle; [0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; [0261], sensing the surrounding environment can be continuously performed (i.e. performed at predetermined time steps));
selectively engaging the throttle system, the braking system, the transmission system, and the steering system at each of the predetermined time steps ([0182] – [0200], the vehicle includes a throttle system, braking system, transmission system, and steering system that are controlled by the controller to perform movement of the vehicle along the configured path; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; [0261], sensing the surrounding environment can be continuously performed (i.e. performed at predetermined time steps); here, engaging the vehicle systems for movement is based on the sensing data taken at predetermined time steps); 
determining a path efficiency of the first path at a plurality of periodic time steps based on a current vehicle position and orientation along the first path ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; [0285], the parking path or driving conditions can be adjusted; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; here, path efficiency is determined in real time based on the current vehicle position and orientation);
generating a first confidence value for the first path, wherein the first confidence value increases as the vehicle moves closer to the second location along the first path, in real time ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; here, the priority (and confidence value) for a path increases as the distance to the parking space and total movements for the vehicle are minimized, thus, the confidence value for the path increases as the vehicle moves closer to the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions);
selectively determining a second path different from the first path based on the path efficiency at each of the plurality of periodic time steps ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; Fig. 9C, shows path P’ as different than path P based on path P’ being potentially more efficient at the current time step);
generating a second confidence value for the second path, wherein the second confidence value increases as the vehicle moves closer to the second32DHQ-9 19-20 (DURA296) location along the second path ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; Fig. 9C, shows path P’ as different than path P based on path P’ being potentially more efficient at the current time step; here, the priority (and confidence value) for a path increases as the distance to the parking space and total movements for the vehicle are minimized, thus, the confidence value for the path increases as the vehicle moves closer to the second location), 
wherein the second location is one or more of the parking spots within the ground truth data ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; the highest priority parking space may be selected to park the vehicle); and
wherein the second path is determined when the path efficiency falls below a predetermined threshold efficiency value causing the first confidence value to fall below a predetermined threshold confidence value ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; here, the priority (and confidence value) for a path increases as the distance to the parking space and total movements for the vehicle are minimized, thus, the confidence value for the path increases as the vehicle moves closer to the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; Fig. 9C, when other vehicle 100A moves in the way of vehicle 100, path P no longer is efficient and therefore the efficiency falls below a threshold, causing the confidence value to fall; thus, path P’ is determined in order to create a path that can be efficient and have a higher confidence value to execute the parking process).
However, Noh does not explicitly teach the second path terminates at a second of the one or more of the parking spots within a detection range of the optical sensing system.
Kim teaches the second path terminates at a second of the one or more of the parking spots within a detection range of the optical sensing system ([0287], while performing a parking operation into a first parking space along a first path, the processor may determine a second parking space; [0294], the distance from the second parking space to the vehicle may be shorter than a distance from the first parking space to the vehicle; [0295], the processor may generate a second path for parking in a second parking space; Fig. 12, the vehicle may perform parking along the second path (solid line) to the second parking spot instead of continuing the first path (dashed line) to the first parking spot).
Noh and Kim are analogous art to the claimed invention since they are from the similar field of autonomous parking of vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Noh with the parking along the second path of Kim to create a system and method for calculating coordinates for localization of a vehicle where the process can generate multiple paths in real time and can select the best path and parking spot based on the vehicle’s current position.
The motivation for modification would have been to create a system and method for calculating coordinates for localization of a vehicle where the process can generate multiple paths in real time and can select the best path and parking spot based on the vehicle’s current position in order to have a more effective and reliable vehicle parking system that can optimize performance based on the current vehicle environment and surroundings.
Regarding claim 19, Noh further teaches: The method of claim 11 further comprising: determining a path efficiency of the first path at a plurality of periodic time steps based on a current vehicle position and orientation along the first path ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; [0285], the parking path or driving conditions can be adjusted; Fig. 9C, the first path P is adjusted in real time in response to the optical data as the vehicles moves between the first location and the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; here, path efficiency is determined in real time based on the current vehicle position and orientation); 
in real time, selectively determining a second path different from the first path based on the path efficiency at each of the plurality of periodic time steps ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible first path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; Fig. 9C, shows path P’ as different than path P based on path P’ being potentially more efficient at the current time step; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions), 
wherein the second path is determined when the path efficiency falls below a 38DHQ-9 19-20 (DURA296)predetermined threshold value ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; here, the priority (and confidence value) for a path increases as the distance to the parking space and total movements for the vehicle are minimized, thus, the confidence value for the path increases as the vehicle moves closer to the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions; Fig. 9C, when other vehicle 100A moves in the way of vehicle 100, path P no longer is efficient and therefore the efficiency falls below a threshold, causing the confidence value to fall; thus, path P’ is determined in order to create a path that can be efficient and have a higher confidence value to execute the parking process), and 
generating a first confidence value for the first path and generating a second confidence value for the second path, wherein the first and second confidence values increase as the vehicle moves closer to the second location along either the first path or the second path ([0273], the available parking spaces may be prioritized based on distances among the current position of the vehicle and available parking spaces to minimize unnecessary movement of the vehicle; Figs. 9C and 12-14, shows a range of possible path trajectories; [0273], a path that minimizes a distance to the parking space can be set as the optimal path; here, the priority (and confidence value) for a path increases as the distance to the parking space and total movements for the vehicle are minimized, thus, the confidence value for the path increases as the vehicle moves closer to the second location; [0252], while automatic parking is performed, surrounding environments and parking conditions change in real time, and thus automatic parking controls much adjust in real time to actively cope with the changing environments and conditions). However, Noh does not explicitly teach the second path terminates at a second location defined by a second of the one or more of the parking spots within a detection range of the optical sensing system.
Kim teaches the second path terminates at a second location defined by a second of the one or more of the parking spots within a detection range of the optical sensing system ([0287], while performing a parking operation into a first parking space along a first path, the processor may determine a second parking space; [0294], the distance from the second parking space to the vehicle may be shorter than a distance from the first parking space to the vehicle; [0295], the processor may generate a second path for parking in a second parking space; Fig. 12, the vehicle may perform parking along the second path (solid line) to the second parking spot instead of continuing the first path (dashed line) to the first parking spot).
Noh and Kim are analogous art to the claimed invention since they are from the similar field of autonomous parking of vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Noh with the parking along the second path of Kim to create a system and method for calculating coordinates for localization of a vehicle where the process can generate multiple paths in real time and can select the best path and parking spot based on the vehicle’s current position.
The motivation for modification would have been to create a system and method for calculating coordinates for localization of a vehicle where the process can generate multiple paths in real time and can select the best path and parking spot based on the vehicle’s current position in order to have a more effective and reliable vehicle parking system that can optimize performance based on the current vehicle environment and surroundings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664